 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdams & Westlake, Ltd., a wholly owned subsidiaryof Midwest Management Corporation and Inter-national Union, United Automobile, Aerospaceand Agricultural Implement Workers of Amer-ica, and its Local Union No. 1367. Case 25-CA-15316(E)31 July 1984ORDER DENYING PETITION FORRULEMAKINGBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN, HUNTER, AND DENNISPursuant to the general provisions of the EqualAccess to Justice Act, Pub. L. 96-481, 94 Stat.2355 (1980), and specifically Sections 102.124 and102.146 of the National Labor Relations BoardRules and Regulations, Adams and Westlake, Ltd.,a wholly owned subsidiary of Midwest Manage-ment Corporation, the Respondent, filed a petitionon 22 June 1984 "to Amend Rule on MaximumRates for Attorneys' Fees" and increase fees pay-able to its firm of attorneys from $75 per hour to$81.54 per hour.The petition alleges, in pertinent part, that theS75-per-hour permitted fee does not allow the Re-spondent's counsel to recover fees based on thepresent value of $75 in 1981 dollars determined bychanges in the Consumer Price Index (CPI). TheRespondent contends that such a change would bereasonable considering its view that the prevailingrate for similar services has increased at a fasterrate than the CPI.The Equal Access to Justice Act was enacted on21 October 1980 with an effective date of 1 Octo-ber 1981, the same effective date as the pertinentBoard Rules. The Act and the Board's Rulespermit eligible parties that prevail in litigationbefore the Agency and over the Agency in Federalcourt, in certain circumstances, to recover litiga-tion fees and expenses from the Agency. The Act,5 U.S.C. § 504(b)(IXA), provides that "attorney oragent fees shall not be awarded in excess of $75 perhour, unless the Agency determines by regulationthat an increase in the cost of living or a specialfactor, such as the limited availability of qualifiedattorneys or agents for the proceedings involved,justifies a higher fee." Section 102.145 of theBoard's Rules limits recoverable fees to $75 perhour, and Section 102.146 provides that any peti-tions to increase fees should state why higher feesare warranted by an increase in the cost of livingor a special factor such as the limited availability ofqualified attorneys or agents for the proceedings in-volved.The Board has not tied fees awardable to theCPI, preferring to adhere to the statutory rate. [Inany case, we understand informally that attorneys'fees are not a component of the CPI.] Therefore,we decline, at this time, to grant the petition forrulemaking to tie attorney fees awardable under theAct to the CPI.Based on the Equal Access to Justice Act andthe applicable Rules and Regulations of the Board,it is ordered that the petition requesting the Boardto engage in rulemaking for the purpose of raisingagent or attorney fees recoverable pursuant to theEqual Access to Justice Act and Section 102.145 ofthe Board's Rules is hereby denied.271 NLRB No. 81470